[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                               FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 05-10827
                                                         January 4, 2006
                        Non-Argument Calendar
                                                        THOMAS K. KAHN
                      ________________________              CLERK

                D. C. Docket No. 04-00437-CR-T-26TBM

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

CHRISTIAN BALERESO,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (January 4, 2006)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Christian Balereso appeals his 135-month sentence, imposed after he pled

guilty to possession of at least five kilograms of cocaine, with intent to distribute,

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. app. §§ 1903(a) and (g) and 21 U.S.C. § 960(b)(1)(B)(ii) (Count 1),

and conspiracy to do the same, in violation of 46 U.S.C. app. §§ 1903(a), (g) and

(j) and 21 U.S.C. § 960(b)(1)(B)(ii) (Count 2). On appeal, Balereso argues the

district court erred by finding that he did not qualify for a minor-role adjustment

under U.S.S.G. § 3B1.2 because he was only a “mule” on the vessel and was

unaware of how much cocaine was on the boat, which was loaded before he

boarded. Balereso argues that he was a minor participant when compared with

identifiable co-conspirators, including the buyers and sellers, and that the district

court failed to specifically compare his involvement with that of his co-

conspirators. After careful review, we affirm.

      We review a district court’s factual findings regarding a defendant’s role in

the offense for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir.

1999) (en banc). “So long as the basis of the trial court’s decision is supported by

the record and does not involve a misapplication of a rule of law, we believe that it

will be rare for an appellate court to conclude that the sentencing court’s

determination is clearly erroneous.” De Varon, 175 F.3d at 945.



                                          2
      The Guidelines provide for a two-level decrease where the defendant was a

minor participant in any criminal activity. See U.S.S.G. § 3B1.2(b).        A minor

participant is defined as “any participant who is less culpable than most other

participants, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2,

comment. (n.3). To determine whether the adjustment applies, a district court first

should measure the defendant’s role against the conduct for which he has been held

accountable. See De Varon, 175 F.3d at 934. With regard to drug couriers, this

Court has indicated that its holding in De Varon “[did] not create a presumption

that drug couriers are never minor or minimal participants, any more than that they

are always minor or minimal,” but “[r]ather . . . [established] only that the district

court must assess all of the facts probative of the defendant’s role in [his] relevant

conduct in evaluating the defendant’s role in the offense.” United States v. Boyd,

291 F.3d 1274, 1277 (11th Cir. 2002). In drug courier cases, “the amount of drugs

imported is a material consideration in assessing a defendant’s role in [his] relevant

conduct” and “may be dispositive – in and of itself – in the extreme case.” De

Varon, 175 F.3d at 943.

      Second, where there is sufficient evidence, a court also may measure the

defendant’s conduct against that of other participants in the criminal scheme

attributed to the defendant. See id. In making this inquiry, a district court should



                                          3
look to other participants only to the extent that they (1) are identifiable or

discernable from the evidence, and (2) were involved in the relevant conduct

attributed to the defendant.      See id. at 944 (stating that “[t]he conduct of

participants in any larger criminal conspiracy is irrelevant”).    Moreover, “the

amount of drugs imported is a material consideration in assessing a defendant's

role in [his] relevant conduct.” Id. at 943.

      Here, the relevant conduct attributed to Balereso at sentencing was the

importation and possession of approximately 1,627 kilograms of cocaine, which

represented the amount of cocaine found on the vessel when it was intercepted

with Balereso onboard.        The district court, after analyzing Balereso’s role,

correctly concluded that he played an integral role in    the cocaine offenses for

which he was held accountable. See id. at 945.        Balereso argues that he was

entitled to a minor-role adjustment because he was unaware of the amount of

cocaine contained in the go-fast boat when it was intercepted by the United States

Coast Guard in the Eastern Pacific Ocean, and that he was a mule whose role was

only to transport the cocaine “from point A to point B.” We disagree. At his plea

colloquy, Balereso admitted that he was found on a vessel with a substantial

amount of cocaine, and that he was transporting that cocaine from one location to

another. Balereso also admitted that he knowingly and intentionally possessed the



                                           4
cocaine and intended to distribute it.                These activities demonstrate that he

participated in transporting the drugs, that his role was not minor in the relevant

conduct of possession and conspiracy to possess with intent to distribute over five

kilograms of cocaine. See De Varon, 175 F.3d at 944.1

       As for De Varon’s second prong, we are unpersuaded by Balereso’s

argument that the district court erred by finding him no less culpable than the other

conspirators. With the possible exception of co-conspirator Jiminez-Biojo, who

claimed that he was the boat’s captain, Balereso’s conduct was identical to that of

his codefendants. The conduct of “the wealthy and powerful buyers and sellers”

referenced in Balereso’s initial brief on appeal is irrelevant, as he is not charged

with a larger conspiracy to import or distribute drugs, and, in any event, these

individuals are not identifiable from the evidence. See De Varon, 175 F.3d at 944.

       On this record, the district court did not clearly err in denying Balereso’s

request for a minor-role reduction.2 Accordingly, we affirm his sentence.

       1
              We are unpersuaded by Balereso’s reliance on the district court’s decision in United
States v. Dorvil, 784 F. Supp. 849 (S.D. Fla. 1991), which was decided prior to our en banc decision
in De Varon clarifying the analysis and applicability of the minor-role reduction. In the instant case,
the district court’s sentencing decision was entirely consistent with our De Varon decision, which
is the controlling law on this point.
       2
            We also reject Balereso’s suggestion that his sentence was unreasonable, in light of
United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 756, 160 L. Ed. 2d 621 (2005), and the
factors enumerated in 18 U.S.C. § 3553(a). In this case, the record reflects that the district court
adequately and properly considered the § 3553(a) sentencing factors and the advisory guidelines
range. At the sentencing hearing, the district court heard evidence that Balereso was needed by his
family and that he was remorseful for his crime. Contrary to his assertion on appeal, the court stated

                                                  5
       AFFIRMED.




that it had considered Balereso’s situation and believed that a sentence of 135 months was
appropriate given the crime and his circumstances. Moreover, we conclude the district court’s
consideration of the § 3553(a) factors and the relevant guideline calculation, as well as its
imposition of a 135-month sentence, was reasonable. Notably, Balereso’s sentence was within the
guidelines range. 18 U.S.C. § 3553(a)(4); Booker, 125 S.Ct. at 767. Moreover, the district court
made an accurate computation of the guidelines range, consulted them as advisory, and considered
the other § 3553(a) factors. Indeed, Balereso’s 135-month sentence was at the low end of the
guidelines range. Though he was subject to a statutory mandatory minimum of 120 months’
imprisonment, he qualified for safety-valve protection and the district court therefore could have
imposed a significantly lighter sentence, but did not. The district court stated that 135 months was
reasonable in light of Balereso’s circumstances. We agree.


                                                 6